           Case 2:20-cv-00538-GMN-VCF Document 46 Filed 02/17/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                       ***
      ERIC KOHLI,
4
                           Plaintiff,
5                                                          2:20-cv-00538-GMN-VCF
      vs.                                                  ORDER
6     AJAY G. DAYAL, et al.,
7                           Defendants.
8           Before the Court is Eric Kohli’s Motion to Continue Hearing (ECF NO. 45).
9           Plaintiff requests the court to reschedule the February 22, 2021 show cause hearing to March 4,
10   2021. No opposition has been filed.
11          Under LR 7-2(d), the failure of an opposing party to file points and authorities in response to any
12   motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to
13   the granting of the motion. Here, it seems that defendants have consented to the granting of the instant
14   motion.
15          Accordingly,
16          IT IS HEREBY ORDERED that Eric Kohli’s Motion to Continue Hearing (ECF NO. 45) is
17   GRANTED.
18          IT IS FURTHER ORDERED that the video show hearing scheduled for February 22, 2021, is
19   VACATED and RESCHEDULED to 2:00 PM, March 4, 2021.
20          IT IS FURTHER ORDERED that defendants Ajay G Dayal, and representatives of Quantified
21   Investment Group LLC, Quantified Capital Group, LLC, Pacific Bay Lending Group, Miss Elegant Expo,
22   must also appear at the video hearing.
23          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator
24   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address(es) to be used for the video
25   conference hearing by noon, March 3, 2021. IT IS FURTHER ORDERED that the following Video
           Case 2:20-cv-00538-GMN-VCF Document 46 Filed 02/17/21 Page 2 of 2




1    Conference Instructions be adhered to as follows: INSTRUCTIONS FOR THE VIDEO CONFERENCE:

2    Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing to the

3    participants email provided to the Court.

4

5           • Log on to the call ten (10) minutes prior to the hearing time.

6           • Mute your sound prior to entering the hearing.

7           • Do not talk over one another.

8           • State your name prior to speaking for the record.

9           • Do not have others in the video screen or moving in the background.

10          • No recording of the hearing.

11          • No forwarding of any video conference invitations.

12          • Unauthorized users on the video conference will be removed.

13

14          DATED this 17th day of February, 2021.
                                                                   _________________________
15                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25
